TENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS TENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is dated June 28, 2001 and entered into by and among MMI PRODUCTS,
INC., a Delaware corporation ("Borrower"), FLEET CAPITAL CORPORATION, a Rhode
Island corporation, successor by merger to Fleet Capital Corporation, a
Connecticut corporation, formerly known as Shawmut Capital Corporation, a
Connecticut corporation, successor in interest by assignment to Barclays
Business Credit, Inc., a Connecticut corporation ("Fleet"), and TRANSAMERICA
BUSINESS CREDIT CORPORATION, a Delaware corporation ("Transamerica" and,
collectively with Fleet, "Lenders") and Fleet, as collateral agent for Lenders
("Collateral Agent").

A. Borrower, Lenders and Collateral Agent have entered into that certain Amended
and Restated Loan and Security Agreement, dated as of December 13, 1996, as
amended by (i) that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of April 15, 1997, (ii) that certain Second
Amendment to Amended and Restated Loan and Security Agreement, dated as of June
11, 1997, (iii) that certain Third Amendment to Amended and Restated Loan and
Security Agreement, dated as of February 18, 1998, (iv) that certain Fourth
Amendment to Amended and Restated Loan and Security Agreement, dated as of April
14, 1998, (v) that certain Fifth Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 6, 1998, (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of November 12, 1999, (vii)
that certain Seventh Amendment to Loan and Security Agreement, dated as of
February 3, 2000, (viii) that certain Eighth Amendment to Loan and Security
Agreement, dated as of August 31, 2000 and (ix) that certain Ninth Amendment to
Loan and Security Agreement, dated as of March 1, 2001 (as amended, the "Loan
Agreement").

B. Prior to the date hereof, Borrower has issued $150,000,000 of its 11.25%
Senior Subordinated Notes pursuant to that certain Indenture dated as of
April 16, 1997, by and between Borrower and U.S. Trust Company of Texas, N.A.,
as amended by that certain First Amendment to Indenture dated as of February 12,
1999.

C. Borrower desires to issue up to $50,000,000 of Senior Subordinated Notes due
2007 (the "2001 Senior Subordinated Notes") substantially on the terms described
in that certain Offering Memorandum dated June 28, 2001, furnished by Borrower
to Lenders.

D. Borrower, Lenders and Collateral Agent desire to amend the Loan Agreement and
the Other Agreements to acknowledge and consent to the issuance of the 2001
Senior Subordinated Notes and to allow and provide for certain other matters,
all as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II

Amendments

2.01 Amendment to Section 1.1 of the Loan Agreement; Amendment of Certain
Definitions. Effective upon satisfaction of the conditions set forth in Article
III of this Amendment, the following definitions contained in Section 1.1 of the
Loan Agreement are hereby amended and restated in their entirety to read as
follows:

"2001 Senior Subordinated Notes - means the Senior Subordinated Notes due 2007
to be issued by Borrower substantially on the terms described in that certain
Offering Memorandum dated June 28, 2001, furnished by Borrower to Lenders."

"CitiVent Group - means, collectively, CitiVent, CCT Partners VI, L.P. and Court
Square Capital, Ltd., and any of their respective affiliates."

"Exchange - means the exchange of all or a portion of the 2001 Senior
Subordinated Notes, on a par-for-par basis, for Existing Senior Subordinated
Notes and the Interest Rate Differential Payment."

"Existing Senior Subordinated Notes - means (a) the 11.25% Senior Subordinated
Notes due 2007 issued by Borrower pursuant to that certain Indenture by and
between Borrower, as Issuer, and U.S. Trust Company of Texas, N.A., as Trustee,
dated as of April 16, 1997, as amended by that certain First Amendment to
Indenture dated as of February 12, 1999 and (b) the 11.25% Senior Subordinated
Notes due 2007 to be issued by Borrower pursuant to that certain Indenture by
and between Borrower, as Issuer, and U.S. Trust Company of Texas, N.A., as
Trustee, dated as of April 16, 1997, as amended by that certain First Amendment
to Indenture dated as of February 12, 1999 upon consummation of the Exchange."

"Interest Rate Differential Payment - means that certain cash payment to be paid
by Borrower to the holders of the 2001 Senior Subordinated Notes upon
consummation of the Exchange, which cash payment shall (i) not exceed $3,500,000
(ii) compensate the holders of the 2001 Senior Subordinated Notes for the
present value of the difference between the remaining interest payments on the
2001 Senior Subordinated Notes from the date the Exchange is consummated through
their maturity and the remaining interest payments on the Existing Senior
Subordinated Notes which are to be received by the holders of the 2001 Senior
Subordinated Notes in connection with the Exchange from the date the Exchange is
consummated through their maturity."

"Senior Subordinated Notes - means up to $200,000,000 in the aggregate of
Existing Senior Subordinated Notes and 2001 Senior Subordinated Notes at any
time outstanding; provided, however, that the aggregate amount of 2001 Senior
Subordinated Notes at any time outstanding shall not exceed $50,000,000."

ARTICLE III

Conditions Precedent

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:

(a) Collateral Agent shall have received on behalf of the Lenders:

(i) this Amendment, duly executed by Borrower;

(ii) a consent, ratification and release executed by Guarantor, in form and
substance satisfactory to Lenders; and

(iii) such additional documents, instruments and information as Collateral
Agent, Lenders or their legal counsel may request.

(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Agreements, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof;

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders; and

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Collateral Agent, Lenders and
their legal counsel.

ARTICLE IV

Limited Waiver

4.01 By execution of this Amendment, Collateral Agent and Lenders hereby consent
to Borrower's issuance of the 2001 Senior Subordinated Notes, the payment of the
Interest Rate Differential Payment and the issuance of the Existing Senior
Subordinated Notes in connection with the Exchange and hereby waive any Default
or Event of Default that would otherwise occur under Section 9.2(H) of the Loan
Agreement solely by reason of Borrower's payment of the Interest Rate
Differential Payment; provided, however, that Borrower shall be permitted to
make the Interest Rate Differential Payment only if no Default or Event of
Default has occurred and is existing under the Loan Agreement at the time such
payment is to be made or would otherwise occur and be existing as a result of
making such payment. Except as otherwise specifically provided for in this
Section 4.01, nothing contained herein shall be construed as a waiver by
Collateral Agent or Lenders of any covenant or provision of the Loan Agreement,
the Other Agreements, this Amendment, or of any other contract or instrument
between Borrower, Collateral Agent and/or Lenders, and the failure of Collateral
Agent or Lenders at any time or times hereafter to require strict performance by
Borrower of any provision thereof shall not waive, affect or diminish any right
of Collateral Agent or Lenders to thereafter demand strict compliance therewith.
Collateral Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Agreements, this Amendment and any other contract or
instrument between Borrower, Collateral Agent and Lenders.

ARTICLE V

Ratifications, Representations and Warranties

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Other Agreements, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Other Agreements are ratified and confirmed and shall continue in full force
and effect. Borrower, Collateral Agent and Lenders agree that the Loan Agreement
and the Other Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

5.02 Representations and Warranties. Borrower hereby represents and warrants to
Collateral Agent and Lenders that (a) the execution, delivery and performance of
this Amendment and any and all Other Agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any Other Agreement are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Collateral Agent and Lenders; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the Other
Agreements, as amended hereby; and (e) Borrower has not amended its Certificate
Incorporation or its Bylaws since March 1, 2001.

ARTICLE VI

Miscellaneous Provisions

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

6.02 Reference to Loan Agreement. Each of the Loan Agreement and the Other
Agreements, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such Other Agreements to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby.

6.03 Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, Borrower agrees to pay on demand all costs and expenses incurred by
Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Collateral Agent, Lenders and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of
Collateral Agent.

6.06 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Collateral
Agent or Lenders to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY
THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM COLLATERAL AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

6.11 Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
MAJORITY LENDERS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.



BORROWER:

MMI PRODUCTS, INC.

By:   /s/ Robert N. Tenczar

Robert N. Tenczar, Chief Financial Officer

 

LENDERS:

FLEET CAPITAL CORPORATION

By:  /s/ Joy L. Bartholomew

Joy L. Bartholomew, Senior Vice President

 

TRANSAMERICA BUSINESS

CREDIT CORPORATION

By:  /s/ Teresa B. Gerlach

Name:   Teresa Britt Gerlach

Title:   Vice President

 

 

COLLATERAL AGENT:

FLEET CAPITAL CORPORATION

By:   /s/ Joy L. Bartholomew

Joy L. Bartholomew, Senior Vice President

 







 

 

CONSENT, RATIFICATION AND RELEASE

 

The undersigned, hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement, and
acknowledges that its guaranty agreement is in full force and effect, that it
has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST COLLATERAL
AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.





GUARANTOR:

MERCHANTS METALS HOLDING COMPANY

By:  /s/ Robert N. Tenczar

Name:  Robert N. Tenczar

Title:  Vice President- Finance

 



 